
	
		I
		112th CONGRESS
		1st Session
		H. R. 2888
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Schock (for
			 himself and Mr. Boswell) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  credits for the establishment of franchises with veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Help Veterans Own Franchises
			 Act.
		2.Veterans
			 franchising credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45S.Veterans
				franchising
						(a)Veterans
				franchise fee credit
							(1)In
				generalFor purposes of section 38 and subject to the limitation
				set forth in paragraph (2), the veterans franchise fee credit determined under
				this section for the taxable year is an amount equal to 25 percent of the
				qualified franchise fee paid or incurred by a qualified veteran in connection
				with the purchase of a franchise.
							(2)LimitationThe
				amount of qualified franchise fee taken into account under paragraph (1) shall
				not exceed $400,000.
							(b)Reduction where
				franchise not 100 percent veteran-OwnedIn the case of any
				franchise in which veterans do not own 100 percent of the stock or the capital
				or profits interests of the franchisee, the credit under subsection (a) shall
				be the amount which bears the same ration to the amount determined under
				subsection (a) (without regard to this subsection) as—
							(1)the stock or
				capital or profits interests of the franchise held by veterans, bears to
							(2)the total stock or
				capital or profits interests of the franchisee.
							For
				purposes of this subsection, the spouse of a veteran shall be treated as a
				veteran.(c)Qualified
				franchise feeFor purposes of this section, the term
				qualified franchise fee means any one-time fee required by the
				franchisor when entering into a franchise agreement with a veteran as the
				franchisee.
						(d)Other
				definitionsFor purposes of this section, the terms
				franchise, franchisee, franchisor, and
				franchise fee have the meanings given such terms in part 436 of
				title 16, Code of Federal Regulations.
						(e)VeteranThe
				term veteran has the meaning given such term by section 101 of
				title 38, United States Code.
						(f)ElectionThis
				section shall not apply to a taxpayer for any taxable year if such taxpayer
				elects to have this section not apply for such taxable
				year.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(37)the veterans
				franchise fee credit determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Veterans
				franchising.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Publication of
			 information by Department of Veterans Affairs and Small Business
			 AdministrationThe
			 Administrator of the Small Business Administration and the Secretary of
			 Veterans Affairs shall publicize in mailings and brochures sent to veterans
			 service organizations and veteran advocacy groups information regarding
			 discounted franchise fees under section 45S of the Internal Revenue Code of
			 1986 and other information about the program established under amendments made
			 by this Act.
		
